Citation Nr: 1708903	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 1976 to December 2, 1976 in the New Jersey Army National Guard, with subsequent service in the Army Reserves from March 1979 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.


The Board notes that the Veteran was scheduled to present testimony before a Veteran's Law Judge (VLJ) in October 2010.  The record reflects that he failed to appear at the hearing without further explanation for the absence.  Therefore, the Board considers the Veteran's request for a hearing before the Board to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board previously considered this issue in August 2011 and December 2012, on which occasions the issue was remanded for further development to obtain additional records and an opinion or examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's headaches are related to active service or to an injury sustained during a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).


CONCLUSION OF LAW

The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R §§ 3.6, 3.102, 3.159, 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  Service treatment records are associated with the claims file. Post-service VA treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran has been satisfied.

Additionally, the Veteran was provided a VA examination in November 2011.  Pursuant to the Board's December 2012 remand directive, an addendum opinion was obtained in October 2016.  The Board finds that the November 2011 examination and the October 2016 addendum opinion are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.



II. Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated by inactive duty training (IDT).  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101 (22) (a), (c).  IDT means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

III. Factual Background and Analysis

The Veteran asserts that his headaches are related to his service in the New Jersey Army National Guard.  He attributes his headaches to an incident in which he was struck in the head with a golf club during a mugging and then hit by a car in Newark, NJ in 1981.  He also believes the cold weather during his active duty training contributed to his headaches.  See June 2009 notice of disagreement.  Additionally, he was diagnosed with sinusitis in February 2007 and it has been considered as a possible source of his headaches.

In a November 2011 VA examination, the examiner concluded that the Veteran's headaches were not caused by an in-service event.  Based on the records that did not show active duty service in 1981, the examiner noted that the headaches were likely caused by the head trauma from the robbery incident.  The examiner had  also been instructed to address the Veteran's sinusitis, but this instruction was not given to the examiner until August 2012.  At that point, in an addendum statement, the examiner noted that the headaches could be caused by that condition, but was more definitive in the determination that the head trauma was the cause of the headaches.  Social Security Administration (SSA) records show a diagnosis for headaches attributed to the head trauma the Veteran suffered from his mugging in 1981.

The Veteran has also stated that the cold weather during his active duty training in Georgia is associated with his headaches.  The examiner in November 2011 indicated that adapting to weather would not cause prolonged headaches lasting decades and determined that this was not the cause of the headaches.

In accordance with the December 2012 remand, the examiner was again asked to review any new documents obtained and to determine whether the clinical onset of headaches during active duty, to include the head trauma during the 1981 mugging.  Due to the fact that no new evidence regarding the Veteran's ACDUTRA or IDT was provided, the examiner in the October 2016 VA examination could not determine whether the headaches had a clinical onset during active duty service.

The VA has not been able to verify the Veteran's duty status at the time of the 1981 incident.  Pursuant to the December 2012 remand order, the RO made reasonable attempts to obtain records showing the Veteran's periods of ACDUTRA and IDT.  Based on records obtained, the Veteran was discharged from his National Guard service due to continued and willful absence on March 6, 1979.  He was then placed in the U.S. Army Reserve Control Group and would have been in this assignment, not the National Guard, as the Veteran stated, at the time of the 1981 incident.  Additionally, personnel records obtained show a period of active duty only from July 11, 1976 to December 12, 1976.  The Veteran has not furnished evidence, other than his lay statements, to support that he was serving during a period of ACDUTRA or IDT in October 1981.

Establishing active service is a foundational element of the claim.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including a connection, if any, between the current disability and an in-service incident.  38 U.S.C.A. § 5107 (a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Based on the evidence set forth above, it is not shown that the Veteran's headaches began in service, are the result of any medical condition incurred in service, or are otherwise related to the Veteran's active duty National Guard or Army Reserve service.  In the absence of such evidence, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


